Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 16, 2019

                                     No. 04-19-00153-CV

   THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO, and Bishop Gerald R.
                             Barnes,
                            Appellants

                                              v.

                                         John DOE,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08589
                         Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

      On July 3, 2019, appellants filed an Opposed Joint Motion to Strike Appellees’ Sur-
Reply Brief. On July 9, 2019, appellee filed a response. After consideration, the Opposed Joint
Motion to Strike Appellees’ Sur-Reply Brief is DENIED AS MOOT.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court